RESOLUCIÓN
La Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. see. 24 et seq.), en su Art. 2.007, faculta al Juez *117Presidente a conceder licencias sabáticas a jueces y juezas. Dispone, además, que el Tribunal Supremo establecerá un reglamento que fije las condiciones para otorgar estas licencias.
En conformidad con esta disposición, aprobamos el Re-glamento para la Concesión de Licencias Sabáticas a Jue-ces y Juezas de la Rama Judicial de Puerto Rico, que acom-pañamos con esta Resolución. Este reglamento tiene el propósito de ofrecer a los miembros de la Judicatura la oportunidad de realizar estudios, investigaciones y otras actividades creativas que redunden en su mejoramiento profesional y en beneficio de la Rama Judicial. Además, el reglamento provee para la concesión de licencias sabáticas para realizar actividades de carácter docente en los progra-mas de educación judicial de la Rama Judicial.
Se regulan, entre otros, asuntos tales como elegibilidad, duración y términos, requisitos para su solicitud y su eva-luación, compensación y contrato para formalizarla, conse-cuencias de su incumplimiento y convalidación de los estu-dios, investigaciones o actividades realizadas por créditos u horas de educación jurídica continua.
El reglamento que hoy aprobamos representa un paso de vanguardia y refleja la importancia que le otorgamos al desarrollo académico y al mejoramiento de nuestra Judicatura.
Este reglamento entrará en vigor treinta días después de la presente Resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

*118REGLAMENTO PARA LA CONCESIÓN DE LICENCIAS SABÁTICAS A LOS JUECES Y LAS JUEZAS DE LA RAMA JUDICIAL DE PUERTO RICO

BASE JURÍDICA

Este reglamento se aprueba en conformidad con la fa-cultad conferida al Tribunal Supremo en el Art. 2.007 de la Ley Núm. 201 de 22 de agosto de 2003, mejor conocida como “Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003”.

Regla 1. Título

Este reglamento se conocerá como “Reglamento para la Concesión de Licencias Sabáticas a los Jueces y las Juezas de la Rama Judicial de Puerto Rico”.

Regla 2. Propósito

Las licencias sabáticas tienen el propósito de ofrecer a los miembros de la Judicatura la oportunidad de realizar estudios, investigaciones y otras actividades creativas que redunden en su mejoramiento profesional y en beneficio de la Rama Judicial. También se podrá conceder licencias sa-báticas para realizar actividades de carácter docente en los programas de educación judicial de la Rama Judicial.

Regla 3. Elegibilidad

Todo Juez o toda Jueza del Tribunal de Apelaciones y del Tribunal de Primera Instancia que cumpla con todos los requisitos siguientes será elegible para solicitar una licencia sabática:
(a) Que haya cumplido, al menos, cuatro años consecu-tivos de servicio en la Judicatura.
(b) Que a partir de la fecha en que tiene programado comenzar el disfrute de la licencia solicitada, quede a su término de nombramiento, como mínimo, el doble del tiempo que solicita para el disfrute de la licencia.
*119(c) Que no haya disfrutado de una licencia sabática en los últimos cuatro años consecutivos de servicios desde que se reintegró al servicio a partir de cualquier licencia sabá-tica anterior.

Regla 4. Cómputo de los años de servicio

Al computar los años de servicio requeridos para ser elegible a una licencia sabática, no se contará los periodos de cualquier licencia con o sin sueldo y de licencia sabática disfrutados por el o la solicitante, excepto los periodos de licencias ordinarias acumuladas para vacaciones o enfermedad.

Regla 5. Duración y términos

Todas las licencias sabáticas tendrán una duración máxima de seis meses. El Juez Presidente o la Jueza Pre-sidenta podrá extenderlas hasta un máximo de un año cuando lo estime meritorio.
Durante el disfrute de la licencia, ningún juez o nin-guna jueza quedará exento o exenta de cumplir con los Cánones de Etica Judicial ni de rendir los informes reque-ridos por dichos cánones o cualquier otro informe que le requiera alguna ley o algún reglamento, o el Juez Presi-dente o la Jueza Presidenta.
Una vez concluida la licencia sabática, el juez o la jueza que la haya disfrutado deberá reintegrarse a laborar por un período mínimo de seis meses antes de solicitar cual-quier tipo de licencia, salvo licencias por enfermedad u otras análogas (por ejemplo, licencia de maternidad o pa-ternidad, licencia por funeral, etc.).

Regla 6. Solicitud

La solicitud para la concesión de una licencia sabática se presentará por escrito, previo al comienzo del año fiscal (antes del 1 de julio) en el cual se pretende disfrutar del *120referido beneficio y no menos de tres meses antes de la fecha en la cual se interesa comenzar la licencia.
La solicitud incluirá la fecha de comienzo y de termina-ción de la licencia solicitada y expondrá el propósito, con una descripción detallada del proyecto o de la actividad para la cual se solicita. También deberá especificarse las razones que justifican la concesión de la licencia en térmi-nos de los beneficios que representaría para la administra-ción de la justicia, para la Rama Judicial y para el desem-peño de las funciones judiciales del o de la solicitante. En caso de solicitarse por un término mayor de seis meses, se incluirán las razones que justifican su extensión.
La solicitud se someterá por escrito al Director Adminis-trativo o a la Directora Administrativa de los Tribunales, quien la referirá a la Junta Académica de la Academia Judicial con sus recomendaciones en un término de quince días. Toda solicitud que no satisfaga los requisitos antes expresados, se rechazará de plano y se devolverá.

Regla 7. Evaluación de solicitudes

La Acádemia Judicial recopilará, evaluará y divulgará información sobre las posibilidades de estudios de interés para la Judicatura y la disponibilidad de oportunidades para participar en investigaciones jurídicas que puedan re-dundar en beneficio de la Rama Judicial. También podrá divulgar información y hacer recomendaciones específicas para la concesión de licencias para realizar actividades de carácter docente en los programas de educación judicial de la Rama Judicial.
La Junta Académica se reunirá por los menos una vez al año a comienzos del año fiscal y en las ocasiones en que el Juez Presidente o la Jueza Presidenta la convoque para atender las solicitudes de licencias sabáticas presentadas por los jueces y las juezas. Esta Junta evaluará las solici-tudes y podrá requerir información adicional al o a la soli-citante antes de hacer sus recomendaciones al Juez Presi-dente o a la Jueza Presidenta.
*121Al evaluar una solicitud de licencia sabática, la Junta Académica tomará en consideración el beneficio potencial que la concesión de la licencia sabática tiene para la admi-nistración de la justicia, para la educación judicial y para mejorar el desempeño de las funciones judiciales del o de la solicitante, así como el impacto que dicha concesión repre-senta sobre el manejo de su carga de trabajo. También se considerará la disponibilidad de recursos, de suerte que todos los jueces y todas las juezas puedan aprovechar al máximo las oportunidades de mejoramiento profesional que se les ofrece.
En un período de cuarenta y cinco días desde la fecha en que fue recibida por la Junta Académica, ésta deberá eva-luar la solicitud y someter sus recomendaciones al Juez Presidente o la Jueza Presidenta, quien tomará la deter-minación final. Toda concesión será evaluada, además, dentro del marco de posibilidades presupuestarias presen-tes al momento de la solicitud. Podrán recomendarse y aprobarse licencias sabáticas sin sueldo en casos de insu-ficiencia presupuestaria.

Regla 8. Notificación

El Juez Presidente o la Jueza Presidenta notificará oportunamente por escrito su decisión final al o la solicitante. Una vez concedida, la licencia sabática podrá ser interrumpida mediante un requerimiento debidamente notificado del Juez Presidente o de la Jueza Presidenta, por necesidades del servicio o cuándo determine que no se está cumpliendo con el objetivo que motivó la concesión.

Regla 9. Compensación

Todo juez o toda jueza que disfrute de una licencia sa-bática recibirá su sueldo regular durante el término de ésta, excepto cuando se apruebe una licencia sabática sin sueldo, y no podrá ejercer función remunerada alguna du-rante ese período, salvo en las circunstancias permitidas por ley y por los reglamentos de personal de la Rama *122Judicial. Durante el uso de este tipo de licencia (con o sin sueldo) no se acumularán días por enfermedad ni por va-caciones regulares. Sin embargo, para efectos del sistema de retiro, se contará el tiempo de disfrute de licencia sabá-tica con sueldo y se continuarán realizando los descuentos correspondientes al plan de retiro. Cuando se trate de li-cencia sabática sin sueldo, el periodo de licencia no se com-putará, sino que se extenderá la fecha de elegibilidad para retiro.

Regla 10. Contrato para formalizar la concesión de licencia sabática

Se formalizará la determinación de conceder una licen-cia sabática mediante un contrato en el cual comparecerán, de la PRIMERA PARTE, la Rama Judicial representada por el Director Administrativo o la Directora Administra-tiva de los Tribunales, y de la SEGUNDA PARTE, el juez beneficiario o la jueza beneficiaría de la licencia sabática en su carácter personal y oficial. En ese contrato se estipu-larán los deberes del juez beneficiario o de la jueza benefi-ciaría de la licencia sabática quien, entre otras cláusulas, se comprometerá a lo siguiente:
(a) Retornar a sus labores en la Judicatura, conforme el término de su nombramiento, una vez finalice el término de la licencia sabática.
(b) Notificar al Juez Presidente o a la Jueza Presidenta, para su aprobación, todo cambio o alteración en los estu-dios, el entrenamiento, la investigación o la actividad que motivó la concesión de la licencia sabática.
(c) Cumplir con las leyes aplicables y con este regla-mento, así como con las demás disposiciones legales, regla-mentarias y contractuales.
(d) Autorizar al Juez Presidente o a la Jueza Presi-denta, o a quien designe para ello, para que requiera de la universidad o institución correspondiente información so-bre los estudios, el entrenamiento, la investigación, las ac-tividades, las notas, la conducta, la asistencia u otros datos *123que estime pertinentes respecto al beneficiario o beneficia-ría de la licencia sabática y al cumplimiento de sus deberes y ejecutorias.

Regla 11. Incumplimiento del contrato

El juez beneficiario o la jueza beneficiaría de la licencia sabática que haya suministrado información falsa o erró-nea respecto a su solicitud o que no cumpla los términos y las condiciones del contrato que ha formalizado con la Rama Judicial, deberá reembolsar la cantidad desembol-sada por la Rama Judicial correspondiente al sueldo y a cualquier ayuda económica que se le haya otorgado, si al-guna, mientras disfrutó de la sabática.
El reembolso se realizará dentro de los seis meses si-guientes a la fecha de terminación de sus estudios, entre-namiento o investigación. El Juez Presidente o la Jueza Presidenta podrá establecer un plan de pago que cubra un período mayor de seis meses en circunstancias que lo jus-tifiquen así.
En cualquier momento, previa comprobación de que el beneficiario o la beneficiaría ha incumplido con los térmi-nos y las condiciones establecidos para concederle la licen-cia sabática, el Juez Presidente o la Jueza Presidenta po-drá dar por terminado el contrato y proceder conforme lo establecido en esta Regla para los efectos del reembolso.
El Director Administrativo o la Directora Administra-tiva de los Tribunales procederá al cobro de la cantidad correspondiente al reembolso conforme al procedimiento legal vigente relacionado con las reclamaciones a favor del Estado Libre Asociado de Puerto Rico.
El juez beneficiario o la jueza beneficiaría de la licencia sabática que incumpla sus obligaciones y deberes como be-neficiario o beneficiaría de una licencia sabática, se suje-tará a la imposición de medidas disciplinarias conforme el procedimiento que para tal fin se ha establecido en las Re-glas de Disciplina Judicial.
*124El Juez Presidente o a la Jueza Presidenta podrá eximir del reembolso cuando corrobore con evidencia la existencia de causas que lo justifiquen.

Regla 12. Informes

Dentro de los sesenta días a partir de la fecha en que termine la licencia, el juez o la jueza que haya disfrutado de ésta estará obligado u obligada a rendir a la Junta Aca-démica, por conducto del Director Administrativo o de la Directora Administrativa de los Tribunales, un informe es-crito sobre las actividades realizadas durante la licencia sabática, acompañado de la transcripción oficial del expe-diente de estudios académicos o de cualquier certificación, diploma o documento pertinente, si lo hubiese. La Junta Académica está facultada para solicitar a cualquier juez o jueza que se encuentre disfrutando de una licencia sabá-tica aquellos informes periódicos o de progreso que en-tienda necesarios. La Junta Académica examinará dichos informes y rendirá los informes periódicos correspondien-tes al Juez Presidente o la Jueza Presidenta.
Además, de entenderlo necesario y conveniente para la Rama Judicial, el Juez Presidente o la Jueza Presidenta del Tribunal Supremo, o la Junta Académica, podrá reque-rir a cualquier juez o jueza que haya disfrutado del bene-ficio de licencia sabática que rinda servicio como miembro del equipo docente de la Academia Judicial.

Regla 13. Convalidación

Los estudios, las investigaciones o las actividades reali-zadas por los jueces y las juezas durante las licencias sa-báticas se podrán convalidar, por recomendación de la Junta Académica, por los créditos o las horas de educación jurídica continua que puedan requerirse en los programas de educación judicial.

Regla 14. Vigencia

Este reglamento entrará en vigor treinta días después de su aprobación.